 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.3



 
PROMISSORY NOTE
 
Principal
185,000.00
Loan Date
02-25-2008
Maturity
02-25-2013
Loan No
0000000018
Call/ Coll
Account
1050424213
Officer
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

 
 
Borrower:
 
Lender:
BANK OF THE WEST
         
North/West Denver CBO #21190
     
LANDPIXX, LLC
 
3779 Evergreen Parkway
     
HUGH H. WILLIAMSON III
 
PO Box 2650
     
15000 W64TH AVE
 
Evergreen, CO  80439-2650
     
ARVADA.CO  80007
 
(888) 457-2692
   

 

--------------------------------------------------------------------------------

Principal Amount:   $185,000.00        Interest Rate:   5.385%        Date of
Note:  February 25, 2008

PROMISE TO PAY. LANDPIXX, LLC; and HUGH H. WILLIAMSON III ("Borrower") jointly
and severally promise to pay to BANK Of THE WEST ("Lender"), or order, in lawful
money of the United States of America, the principal amount of One Hundred
Eighty-five Thousand & 00/100 Dollars ($185,000.00), together with interest at
the rate of 5.385% per annum on the unpaid principal balance from February 25,
2008, until paid in full. The interest rate may change under the terms and
conditions of the "INTEREST AFTER DEFAULT" section.


PAYMENT. Borrower will pay this loan in 59 regular payments of $2,654.93 each
and one irregular last payment estimated at $62,900.18. Borrower's first payment
is due March 25, 2008, and all subsequent payments are due on the same day of
each month after that. Borrower's final payment will be due on February 25,
2013, and will be for all principal and all accrued interest not yet paid.
Payments include principal and interest. Unless otherwise agreed or required by
applicable law, payments will be applied first to any accrued unpaid interest;
then to principal; then to any unpaid collection costs; and then to any late
charges. The annual interest rate for this Note is computed on a 365/360 basis;
that is, by applying the ratio of the annual interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. Borrower will pay Lender at
Lender's address shown above or at such other place as Lender may designate in
writing.
 
PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower's obligation to continue to make payments under the payment schedule.
Rather, early payments will reduce the principal balance due and may result in
Borrower's making fewer payments. Borrower agrees not to send Lender payments
marked "paid in full", "without recourse", or similar language. If Borrower
sends such a payment, Lender may accept it without losing any of Lender's rights
under this Note, and Borrower will remain obligated to pay any further amount
owed to Lender. All written communications concerning disputed amounts,
including any check or other payment instrument that indicates that the payment
constitutes "payment in full" of the amount owed or that is tendered with other
conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to: BANK OF THE WEST, North/West Denver CBO #21190, 3779
Evergreen Parkway, PO Box 2650, Evergreen, CO 80439-2650.
 
LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment.
 
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the total sum due under this Note will continue to accrue interest at
the interest rate under this Note.
 
DEFAULT.  Each of the following shall constitute an event of default ("Event of
Default") under this Note: Payment Default. Borrower fails to make any payment
when due under this Note.
 
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.


Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.
 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Death or Insolvency. The dissolution of Borrower (regardless of whether election
to continue is made), any member withdraws from Borrower, or any other
termination of Borrower's existence as a going business or the death of any
member, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Evanto Affooting Guarantor. Any uf Hie uieueunig events occurs With respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.
 

--------------------------------------------------------------------------------


 
PROMISSORY NOTE
 
Loan No: 0000000018                (Continued)                    Page 2 

--------------------------------------------------------------------------------

 
Adverse Change.   A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
 
Insecurity.  Lender in good faith believes itself insecure.
 
LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
 
ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender the reasonable
costs of such collection. This includes, subject to any limits under applicable
law. Lender's attorneys' fees and Lender's legal expenses, whether or not there
is a lawsuit, including without limitation attorneys' fees and legal expenses
for bankruptcy proceedings (including efforts to modify or vacate any automatic
stay or injunction), and appeals. If not prohibited by applicable law. Borrower
also will pay any court costs, in addition to all other sums provided by law.


JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.


GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Colorado without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Colorado.
 
CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Jefferson County, State of Colorado.


RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.
 
COLLATERAL. Borrower acknowledges this Note is secured by the following
collateral described in the security instrument listed herein: deposit accounts
described in an Assignment of Deposit Account dated February 25, 2008.
 
LOAN FEE. Borrower will pay to Lender a one-time loan fee in the amount of
$250.00, which fee shall be payable on the date of this Note and represent an
unconditional and non-refundable payment to Lender in consideration of Lender's
agreement to enter into this Note.
 
ADDITIONAL TERM. This Promissory Note is further governed by the Business Loan
Agreement dated February 25, 2008.
 
CROSS DEFAULT. This Note is cross-defaulted with any and all other promissory
notes or evidence of debt between Borrower and Lender. An Event of Default under
one or more of the Cross-Defaulted Notes shall be an Event of Default under this
Note and an Event of Default under this Note shall constitute an Event of
Default under all of the Cross-Defaulted Notes, such that a default by Borrower
on any one note or evidence of debt is a default on all notes or evidence of
debt.

 
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Each Borrower
understands and agrees that, with or without notice to Borrower, Lender may with
respect to any other Borrower (a) make one or more additional secured or
unsecured loans or otherwise extend additional credit; (b) alter, compromise,
renew, extend, accelerate, or otherwise change one or more times the time for
payment or other terms of any indebtedness, including increases and decreases of
the rate of interest on the indebtedness; (c! exchange, enforce, waive,
subordinate, fail or decide not to perfect, and release any security, with or
without the substitution of new collateral; (d) apply such security and direct
the order or manner of sale thereof, including without limitation, any
non-judicial sale permitted by the terms of the controlling security agreements,
as Lender in its discretion may determine; (e) release, substitute, agree not to
sue, or deal with any one or more of Borrower's sureties, endorsers, or other
guarantors on any terms or in any manner Lender may choose; and (f) determine
how, when and what application of payments and credits shall be made on any
other indebtedness owing by such other Borrower. Borrower and any other person
who signs, guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor. Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability. All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or impair, fail to realize upon or perfect
Lender's security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone. All such parties
also agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.
 
 

--------------------------------------------------------------------------------


 
PROMISSORY NOTE
 
Loan No: 0000000018                (Continued)                    Page 3 

--------------------------------------------------------------------------------





 
PRIOR TO SIGNING THIS NOTE, EACH BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS NOTE.   EACH BORROWER AGREES TO THE TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 
BORROWER:
 


LANDPIXX, LLC
By: /s/ CHARLES KILLPACK                                    By:  /s/ NORA HANNAH
CHARLES KILLPACK, MANAGER of LANDPIXX, LLC                        NORA HANNAH,
MANAGER of LANDPIXX. LLC


 
 
PIXXURES, INC., MEMBER of LANDPIXX, LLC


 
By: /s/ CHARLES KILLPACK
CHARLES KILLPACK, PRESIDENT/CEO of PIXXURES, INC.


 
LANDISCOR. INC.. MEMBER of LANDPIXX. LLC


 
By:  /s/ NORA HANNAH
NORA HANNAH, PRESIDENT/CEO of LANDISCOR, INC.


 
/s/ HUGH H. WILLIAMSON III
HUGH H. WILLIAMSON III, Individually


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
